
	

113 S725 IS: Small Business Taxpayer Bill of Rights Act of 2013
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 725
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a taxpayer bill of rights for small
		  businesses.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Taxpayer Bill of
			 Rights Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Modification of standards for awarding of costs and
				certain fees.
					Sec. 3. Civil damages allowed for reckless or intentional
				disregard of internal revenue laws.
					Sec. 4. Modifications relating to certain offenses by officers
				and employees in connection with revenue laws.
					Sec. 5. Modifications relating to civil damages for
				unauthorized inspection or disclosure of returns and return
				information.
					Sec. 6. Interest abatement reviews.
					Sec. 7. Ban on ex parte discussions.
					Sec. 8. Alternative dispute resolution procedures.
					Sec. 9. Extension of time for contesting IRS levy.
					Sec. 10. Waiver of installment agreement fee.
					Sec. 11. Suspension of running of period for filing petition of
				spousal relief and collection cases.
					Sec. 12. Venue for appeal of spousal relief and collection
				cases.
					Sec. 13. Increase in monetary penalties for certain
				unauthorized disclosures of information.
					Sec. 14. De novo tax court review of claims for equitable
				innocent spouse relief.
					Sec. 15. Ban on raising new issues on appeal.
				
			2.Modification of
			 standards for awarding of costs and certain fees
			(a)Small
			 businesses eligible without regard to net worthSubparagraph (D)
			 of section 7430(c)(4) of the Internal Revenue Code of 1986 is amended by
			 striking and at the end of clause (i), by striking the period at
			 the end of clause (ii) and inserting and, and by adding at the
			 end the following new clause:
				
					(iii)in the case of
				an eligible small business, the net worth limitation in clause (ii) of such
				section shall not
				apply.
					.
			(b)Eligible small
			 businessParagraph (4) of section 7430(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(F)Eligible small
				businessFor purposes of subparagraph (D)(iii), the term
				eligible small business means, with respect to any proceeding
				commenced in a taxable year—
						(i)a
				corporation the stock of which is not publicly traded,
						(ii)a partnership,
				or
						(iii)a sole
				proprietorship,
						if the
				average annual gross receipts of such corporation, partnership, or sole
				proprietorship for the 3-taxable-year period preceding such taxable year does
				not exceed $50,000,000. For purposes of applying the test under the preceding
				sentence, rules similar to the rules of paragraphs (2) and (3) of section
				448(c) shall
				apply..
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 proceedings commenced after the date of the enactment of this Act.
			3.Civil damages
			 allowed for reckless or intentional disregard of internal revenue laws
			(a)Increase in
			 amount of damagesSection 7433(b) of the Internal Revenue Code of
			 1986 is amended by striking $1,000,000 ($100,000, in the case of
			 negligence) and inserting $3,000,000 ($300,000, in the case of
			 negligence).
			(b)Extension of
			 time To bring actionSection 7433(d)(3) of the Internal Revenue
			 Code of 1986 is amended by striking 2 years and inserting
			 5 years.
			(c)Effective
			 dateThe amendments made by this section shall apply to actions
			 of employees of the Internal Revenue Service after the date of the enactment of
			 this Act.
			4.Modifications
			 relating to certain offenses by officers and employees in connection with
			 revenue laws
			(a)Increase in
			 penaltySection 7214 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $10,000 in subsection (a) and inserting $25,000,
			 and
				(2)by striking
			 $5,000 in subsection (b) and inserting
			 $10,000.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			5.Modifications
			 relating to civil damages for unauthorized inspection or disclosure of returns
			 and return information
			(a)Increase in
			 amount of damagesSubparagraph (A) of section 7431(c)(1) of the
			 Internal Revenue Code of 1986 is amended by striking $1,000 and
			 inserting $10,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 inspections and disclosure occurring on and after the date of the enactment of
			 this Act.
			6.Interest
			 abatement reviews
			(a)Filing period
			 for interest abatement cases
				(1)In
			 generalSubsection (h) of section 6404 of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 Review of
			 denial in the heading and inserting
			 Judicial
			 review, and
					(B)by striking
			 ‘if such action is brought’ and all that follows in paragraph
			 (1) and inserting
						
							if such action is
			 brought—(A)at any time after
				the earlier of—
								(i)the date of the
				mailing of the Secretary's final determination not to abate such interest,
				or
								(ii)the date which
				is 180 days after the date of the filing with the Secretary (in such form as
				the Secretary may prescribe) of a claim for abatement under this section,
				and
								(B)not later than
				the date which is 180 days after the date described in subparagraph
				(A)(i).
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to claims
			 for abatement of interest filed with the Secretary after the date of the
			 enactment of this Act.
				(b)Small tax case
			 election for interest abatement cases
				(1)In
			 generalSubsection (f) of section 7463 of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 and at the end of paragraph (1),
					(B)by striking the
			 period at the end of paragraph (2) and inserting , and,
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)a petition to the
				Tax court under section 6404(h) in which the amount of interest abatement
				sought does not exceed
				$50,000.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply
			 to—
					(A)cases pending as
			 of the day after the date of the enactment of this Act, and
					(B)cases commenced
			 after such date of enactment.
					7.Ban on ex parte
			 discussions
			(a)In
			 generalNotwithstanding
			 section 1001(a)(4) of the Internal Revenue Service Restructuring and Reform Act
			 of 1998, the Internal Revenue Service shall prohibit any ex parte
			 communications between officers in the Internal Revenue Service Office of
			 Appeals and other Internal Revenue Service employees with respect to any matter
			 pending before such officers.
			(b)Termination of
			 employment for misconductSubject to subsection (c), the
			 Commissioner of Internal Revenue shall terminate the employment of any employee
			 of the Internal Revenue Service if there is a final administrative or judicial
			 determination that such employee committed any act or omission prohibited under
			 subsection (a) in the performance of the employee’s official duties. Such
			 termination shall be a removal for cause on charges of misconduct.
			(c)Determination
			 of commissioner
				(1)In
			 generalThe Commissioner of Internal Revenue may take a personnel
			 action other than termination for an act prohibited under subsection
			 (a).
				(2)DiscretionThe
			 exercise of authority under paragraph (1) shall be at the sole discretion of
			 the Commissioner of Internal Revenue and may not be delegated to any other
			 officer. The Commissioner of Internal Revenue, in his sole discretion, may
			 establish a procedure which will be used to determine whether an individual
			 should be referred to the Commissioner of Internal Revenue for a determination
			 by the Commissioner under paragraph (1).
				(3)No
			 appealAny determination of the Commissioner of Internal Revenue
			 under this subsection may not be appealed in any administrative or judicial
			 proceeding.
				(d)TIGTA reporting
			 of termination or mitigationSection 7803(d)(1)(E) of the
			 Internal Revenue Code of 1986 is amended by inserting or section 7 of
			 the Small Business Taxpayer Bill of Rights
			 Act of 2013 after 1998.
			8.Alternative
			 dispute resolution procedures
			(a)In
			 generalSection 7123 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(c)Availability of
				dispute resolutions
						(1)In
				generalThe procedures prescribed under subsection (b)(1) and the
				pilot program established under subsection (b)(2) shall provide that a taxpayer
				may request mediation or arbitration in any case unless the Secretary has
				specifically excluded the type of issue involved in such case or the class of
				cases to which such case belongs as not appropriate for resolution under such
				subsection. The Secretary shall make any determination that excludes a type of
				issue or a class of cases public within 5 working days and provide an
				explanation for each determination.
						(2)Independent
				mediators
							(A)In
				generalThe procedures prescribed under subsection (b)(1) shall
				provide the taxpayer an opportunity to elect to have the mediation conducted by
				an independent, neutral individual not employed by the Office of
				Appeals.
							(B)Cost and
				selection
								(i)In
				generalAny taxpayer making an election under subparagraph (A)
				shall be required—
									(I)to share the
				costs of such independent mediator equally with the Office of Appeals,
				and
									(II)to limit the
				selection of the mediator to a roster of recognized national or local neutral
				mediators.
									(ii)ExceptionClause
				(i)(I) shall not apply to any taxpayer who is an individual or who was a small
				business in the preceding calendar year if such taxpayer had an adjusted gross
				income that did not exceed 250 percent of the poverty level, as determined in
				accordance with criteria established by the Director of the Office of
				Management and Budget, in the taxable year preceding the request.
								(iii)Small
				businessFor purposes of clause (ii), the term small
				business has the meaning given such term under section
				41(b)(3)(D)(iii).
								(3)Availability of
				processThe procedures prescribed under subsection (b)(1) and the
				pilot program established under subsection (b)(2) shall provide the opportunity
				to elect mediation or arbitration at the time when the case is first filed with
				the Office of Appeals and at any time before deliberations in the appeal
				commence.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			9.Extension of
			 time for contesting IRS levy
			(a)Extension of
			 time for return of property subject to levySubsection (b) of
			 section 6343 of the Internal Revenue Code of 1986 is amended by striking
			 9 months and inserting 3 years.
			(b)Period of
			 limitation on suitsSubsection (c) of section 6532 of the
			 Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1)
			 by striking 9 months” and inserting ‘‘3 years, and
				(2)in paragraph (2)
			 by striking 9-month and inserting 3-year.
				(c)Effective
			 dateThe amendments made by this section shall apply to—
				(1)levies made after
			 the date of the enactment of this Act, and
				(2)levies made on or
			 before such date if the 9-month period has not expired under section 6343(b) of
			 the Internal Revenue Code of 1986 (without regard to this section) as of such
			 date.
				10.Waiver of
			 installment agreement fee
			(a)In
			 generalSection 6159 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (f) as subsection (g) and by inserting
			 after subsection (e) the following new subsection:
				
					(f)Waiver of
				installment agreement feeThe Secretary shall waive the fees
				imposed on installment agreements under this section for any taxpayer with an
				adjusted gross income that does not exceed 250 percent of the poverty level, as
				determined in accordance with criteria established by the Director of the
				Office of Management and Budget, and who has agreed to make payments under the
				installment agreement by electronic payment through a debit
				instrument.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			11.Suspension of
			 running of period for filing petition of spousal relief and collection
			 cases
			(a)Petitions for
			 spousal relief
				(1)In
			 generalSubsection (e) of section 6015 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(6)Suspension of
				running of period for filing petition in title 11 casesIn the
				case of a person who is prohibited by reason of a case under title 11, United
				States Code, from filing a petition under paragraph (1)(A) with respect to a
				final determination of relief under this section, the running of the period
				prescribed by such paragraph for filing such a petition with respect to such
				final determination shall be suspended for the period during which the person
				is so prohibited from filing such a petition, and for 60 days
				thereafter.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 petitions filed under section 6015(e) of the Internal Revenue Code of 1986
			 after the date of the enactment of this Act.
				(b)Collection
			 proceedings
				(1)In
			 generalSubsection (d) of section 6330 of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 appeal such determination to the Tax Court in paragraph (1) and
			 inserting petition the Tax Court for review of such
			 determination,
					(B)by striking
			 Judicial review of
			 determination in the heading of paragraph (1) and
			 inserting Petition for
			 review by Tax Court,
					(C)by redesignating
			 paragraph (2) as paragraph (3), and
					(D)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)Suspension of
				running of period for filing petition in title 11 casesIn the
				case of a person who is prohibited by reason of a case under title 11, United
				States Code, from filing a petition under paragraph (1) with respect to a
				determination under this section, the running of the period prescribed by such
				subsection for filing such a petition with respect to such determination shall
				be suspended for the period during which the person is so prohibited from
				filing such a petition, and for 30 days
				thereafter.
							.
					(2)Conforming
			 amendmentSubsection (c) of section 6320 of such Code is amended
			 by striking (2)(B) and inserting (3)(B).
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 petitions filed under section 6330 of the Internal Revenue Code of 1986 after
			 the date of the enactment of this Act.
				12.Venue for
			 appeal of spousal relief and collection cases
			(a)In
			 generalParagraph (1) of section 7482(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 or at the end of subparagraph (E),
				(2)by striking the
			 period at the end of subparagraph (F) and inserting a comma, and
				(3)by inserting
			 after subparagraph (F) the following new subparagraphs:
					
						(G)in the case of a
				petition under section 6015(e), the legal residence of the petitioner,
				or
						(H)in the case of a
				petition under section 6320 or 6330—
							(i)the legal
				residence of the petitioner if the petitioner is an individual, and
							(ii)the principal
				place of business or principal office or agency if the petitioner is an entity
				other than an
				individual.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to petitions
			 filed after the date of enactment of this Act.
			13.Increase in
			 monetary penalties for certain unauthorized disclosures of information
			(a)In
			 generalParagraphs (1), (2), (3), and (4) of section 7213(a) of
			 the Internal Revenue Code of 1986 are each amended by striking
			 $5,000 and inserting $10,000.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
			14.De novo tax
			 court review of claims for equitable innocent spouse relief
			(a)In
			 generalSubparagraph (A) of section 6015(e)(1) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new flush
			 sentence:
				
					Any
				review of a determination by the Secretary with respect to a claim for
				equitable relief under subsection (f) shall be reviewed de novo by the Tax
				Court..
			(b)Effective
			 dateThe amendment made by this section shall apply to petitions
			 filed or pending before the Tax Court on and after the date of the enactment of
			 this Act.
			15.Ban on raising
			 new issues on appeal
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Prohibition
				on Internal Revenue Service raising new issues in an internal appeal
						(a)In
				generalIn reviewing an appeal of any determination initially
				made by the Internal Revenue Service, the Internal Revenue Service Office of
				Appeals may not consider or decide any issue that is not within the scope of
				the initial determination.
						(b)Certain issues
				deemed outside of scope of determinationFor purposes of
				subsection (a), the following matters shall be considered to be not within the
				scope of a determination:
							(1)Any issue that
				was not raised in a notice of deficiency or an examiner's report which is the
				subject of the appeal.
							(2)Any deficiency in
				tax which was not included in the initial determination.
							(3)Any theory or
				justification for a tax deficiency which was not considered in the initial
				determination.
							(c)No inference
				with respect to issues raised by taxpayersNothing in this
				section shall be construed to provide any limitation in addition to any
				limitations in effect on the date of the enactment of this section on the right
				of a taxpayer to raise an issue, theory, or justification on an appeal from a
				determination initially made by the Internal Revenue Service that was not
				within the scope of the initial
				determination.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Prohibition on Internal Revenue Service raising new
				issues in an internal
				appeal.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to matters
			 filed or pending with the Internal Revenue Service Office of Appeals on or
			 after the date of the enactment of this Act.
			
